36-/5
                      ELECTRONIC RECORD



                                                               INDECENCY
COA#       04-13-00708-CR                 OFFENSE:         W/CHILD

           ENRIQUE GONZALEZ, JR. V.
STYLE: the state of texas                 COUNTY:              DUVAL

COA DISPOSITION:    AFFIRMED              TRIAL COURT: 229™ DISTRICT COURT


DATE: 12/10/14             Publish: NO    TCCASE#:         12-CRD-36




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          ENRIQUE GONZALEZ, JR. V.
STYLE:    THE STATE OF TEXAS                    CCA#:
                                                                  34>-/5*
        APPEL.LAj*7-\*>        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:.
DATE:       VjIpiUo'S                          SIGNED:                  PC:_
JUDGE:        /M- UMa^^~                       PUBLISH:                 DNP:




                                                          /S
                                          AtfeLLAUr                      MOTION FOR

                                      REHEARING IN CCA IS:         c/^ntec/    Sft->>
                                                                                   7*
                                                                                      -23x Z.a/*r
                                      JUDGE:      /^
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS           COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/29/2015                      Mi "Ca^A/ |S|                  COA No. 04-13-00708-CR
GONZALEZ, ENRIQUE JR.          T^Gt. N6.?12-CRP|36                             PD-0036-15

Pursuant to Rule 69.4(a) T.R.A.P^thg*ee.ord)iS'returned to the court ofappeals.
                                      Ktzaz*^                             Abel Acosta, Clerk
                             4TH COURT OF APPEALS CLERK
                             CADENA-REEVES JUSTICE CENTER
                             300 DOLOROSA, THIRD FLOOR
                             SAN ANTONIO, TX 78205-3037
                             * DELIVERED VIA E-MAIL *